Citation Nr: 9900396	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-29 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement of an increased rating for post traumatic stress 
syndrome (PTSD), currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, 	`Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.
This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1997 decision of the Department of Veterans 
Affairs Regional Office (RO) which granted service connection 
for post traumatic stress syndrome evaluated at 30 percent 
disabling.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2. The veteran's service-connected PTSD is manifested by some 
depression and irritability, low motivation, blunted affect, 
easy startle response, low tolerance for loud noises and 
groups of people, persistent insomnia, nightmares, crying 
spells and intrusive recollections about the war.  


CONCLUSION OF LAW

Post traumatic stress disorder is not more than 30 percent 
disabling in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records show that in January 1946 the veteran 
was diagnosed aboard his ship with operational fatigue, after 
complaining of nervousness and insomnia.  The examiner noted 
that the veteran had been entirely well-adjusted until his 
extended combat duty on the USS Pittsburgh during the Iwo 
Jima, Okinawa, and Japanese Homeland engagements.  The 
continual noise of guns and accompanying nervous strain were 
too much for the veteran, and thereafter he developed 
increasing tension, restlessness, irritability, and insomnia.  
At the time he was transferred to a hospital where every 
little noise bothered him greatly.  The hospital report notes 
that the veteran had 24 months of overseas duty and saw 
extensive combat.  The admission diagnosis of operational 
fatigue was confirmed, and in February 1946 the veteran was 
discharged to duty considered to have made a good 
recovery.

On January 1997 VA psychiatric examination the veteran 
complained of anxiety and shattered nerves.  The examiner 
noted a history of service during World War II, with 
extensive experience in action in the South Pacific.  The 
veteran had been exposed to the sight of other ships within 
eyesight of his own being blown to bits with thousands of men 
killed.  One such ship was only 200 yards away at the time of 
explosion.  The veteran witness bodies and body parts flying 
everywhere around his ship and landing on the deck.  In 
addition he vividly recalled the faces of former shipmates 
who had been transferred to another such ship which was sunk, 
leaving its men in the water for days, eaten by sharks.  The 
veteran was hospitalized in 1946 after becoming extremely 
angry and irritable about being assigned to a ship leaving 
for post war Japan.  He had refused to function as a sailor.  

The examiner noted that the veteran had become very busy 
after the war and suppressed his war memories in order to be 
able to function.  He had no psychiatric care after 1946.  
After a painful surgery for a thoracic, aortic aneurysm in 
1988, the veteran experienced a resurgence of symptoms, 
essentially a suppressed PTSD.  He become increasingly 
irritable and unable to tolerate being around people.  The 
veteran alienated himself from his only living relatives, 
spending all of his time alone.  He had great difficulty 
falling and staying asleep at night, and he was bothered by 
persistent nightmares.  The veteran avoided reminders of the 
war as they brought him to tears.  He described himself as 
thin skinned, and also as feeling emotionally numb and 
effectively distant, which he felt had cost him two 
marriages.  He further described himself as always having 
been a machine that was unfeeling and compulsive with little 
or no emotion.  

On clinical evaluation the VA examiner found the veteran in 
good contact with reality and showed no signs of psychosis.  
He spoke in normal tones, rhythm and rates, and made good eye 
contact.  The veteran became tearful and sobbing when trying 
to talk about the war.  His mood appeared to be one of 
moderate to severe depression with an extreme restriction of 
his affect.  He did not appear to be flattened nor blunted 
per se.  Memory and intellect appeared to be intact and of 
clearly above-average capacity.  The diagnosis was PTSD, 
chronic, moderate to severe.  

The examiner noted that the veterans psychiatric disorder 
was secondary to combat experiences in World War II.  He 
further commented that the veteran was almost overjoyed to 
discover that there was a name and an explanation for the 
terrible and painful psychological state within which he 
found himself, and to learn that help available.  He was 
rated 55 or 60 on the Global Assessment of Functioning (GAF) 
scale, an indication of moderate to serious impairment of 
overall social and occupational functioning, in that he had 
essentially become a social recluse, harbored resentment and 
anger, could not tolerate being around people, and he was 
short fused and could not manage pressure of any type.  The 
veteran had poor concentration and recall and described 
himself as constantly in pain, feeling like a child about 
ready to cry, and easily startled, frightened and moved.  

VA outpatient treatment records dated in May 1997 to August 
1997 reflect ongoing counseling, and medication for PTSD.  In 
May the veteran did not want to participate in group therapy 
as he could not tolerate all of that talk about what 
happened in the war.  Psychological test results reported 
in the July treatment note were consistent with a diagnosis 
of PTSD and moderate depression.  Also indicated were sleep 
problems, low motivation, fatigue, poor appetite, loss of 
weight, and loss of interest in sex.  The veteran did not 
complete one test because he said that it was irritating him 
too much.  Also reflected was the veteran's report that when 
he was hospitalized during service the psychiatrist advised 
him not to talk about his battle experience and to avoid 
people who upset him.  The veteran indicated that he could 
not tolerate loud noises or groups of people.  He dreaded 
having to go to the store.  He did not trust people and had 
few friends.  He had had problems with intimacy since the 
military and said he did not like people to touch him.  He 
did not go to funerals and avoided reminders of the war.  
When he saw people who did evil things, he thought about all 
the good people that had died in the war and he became 
depressed.  On mental status examination in July 1997 the 
examiner noted the veteran had a blunted affect.  His mood 
was described as irritable and depressed.  He exhibited no 
evidence of thought disorder or gross cognitive dysfunction.  
His ability to abstract and his judgment were considered 
good.  

The veteran had begun to take medication in June and appeared 
to be more relaxed and less depressed by August.  He reported 
his sleep had improved but the medication did not completely 
solve the insomnia.  He was less irritable and more capable 
of handling his outbursts of anger.  He reported still having 
crying spells and intrusive recollections about the war.  

At his hearing in November 1997, the veteran indicated that 
he had left teaching to become a travel agent, because he 
could not control his nervous system as he felt he 
should.  He had been a teacher and coach for eight years 
after which he did not have the patience to continue in the 
profession he loved, and in which he had succeeded.  The 
veteran related that intrusive and troubling memories which 
he could not dismiss, seemed to be getting progressively 
worse as he got older.  He described insomnia and combat 
related nightmares, as well as day-time flashbacks.  The 
veteran said he finally was seeking help because he felt he 
had had to shut down his entire life, particularly his 
teaching career.  He was not in group therapy because he 
could not tolerate the group interaction of 30 to 40 other 
people.  He was taking medication prescribed by VA for his 
PTSD.  The veteran stated he left California after 30 years 
to move back to his rural hometown in Pennsylvania because he 
could not stand the noise and congestion in California.

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10. In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

In accordance with the applicable regulations, when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

(b)	When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  

A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130 (Effective November 7, 1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The medical evidence in this case shows the veteran's 
psychiatric disability is manifested by some depression and 
irritability, low motivation, blunted affect, easy startle 
response, low tolerance for loud noises and groups of people, 
persistent insomnia, nightmares, crying spells and intrusive 
recollections about the war.  In January 1997 his chronic 
PTSD was assessed as moderate to severe, with a GAF score 
indicating moderate to serious impairment of overall social 
and occupational functioning, based upon the evidence that 
the veteran had essentially become a social recluse, harbored 
resentment and anger, could not tolerate being around people, 
and was short fused and unable to manage pressure of any 
type.  He was in constant pain, ready to cry, and easily 
startled, frightened and moved.  

In August 1997 the veteran was described as more relaxed, 
less depressed, and irritable, and more capable of handling 
his outbursts of anger.  He reported improvement in his sleep 
problems although insomnia persisted.  He was still having 
crying spells and intrusive recollections about the war.  



Based upon the record as a whole the Board finds that the 
chronic manifestations of PTSD most closely approximate the 
criteria for a 30 percent evaluation, the level of impairment 
resulting from symptoms such as depressed mood, 
suspiciousness, chronic sleep impairment, and mild memory 
loss, in one who is generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation.  
Although the veteran does exhibit flattened affect, with a 
somewhat depressed and irritable mood, and decreased 
motivation, there is no evidence of most of the criteria for 
a 50 percent rating, such as circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; memory 
impairment of the indicated level, impaired judgment; or 
impaired abstract thinking.  The January 1997 VA examiner 
noted the veteran spoke in normal tones, rhythm and rates, 
and made good eye contact.  Although he had poor 
concentration and recall in January 1997, the examiner stated 
that memory and intellect appeared to be intact.  In July 
1997 it was noted the veteran had no evidence of cognitive 
dysfunction and his judgment was assessed as good.  

Although the veteran is now retired, he was able to maintain 
full employment, if not his preferred profession, throughout 
his adult years, without medical treatment.  Despite his 
dislike of crowds and stores he did not indicate that he was 
unable to accomplish necessary tasks in this regard.  The 
realm of social and family relations seems to be the most 
disrupted area for the veteran.  However, as previously noted 
social impairment alone, is not a sufficient basis to support 
a specific level of evaluation.  In view of the foregoing, 
the Board concludes that an increased rating is not warranted 
for the veteran's service-connected psychiatric disability as 
the currently assigned 30 percent rating adequately reflect 
the extent of disability present.  



ORDER

A rating greater than 30 percent for PTSD is denied.



______________________________
C. W. SYMANSKI
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988. Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals
- 2 -
